In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑3301  
DIAMONIQUE   MOORE,   AS   ADMINISTRATOR   OF   THE   ESTATE   OF  
MELVIN  JONES,  et  al.,  
                                        Plaintiffs-­‐‑Appellants,  
                                         v.  

JON  BURGE,  et  al.,  
                                                         Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
                No.  11  C  4143  —  John  W.  Darrah,  Judge.  
                          ____________________  

 ARGUED  SEPTEMBER  10,  2014  —  DECIDED  NOVEMBER  13,  2014  
                 ____________________  

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and  TINDER,  
Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   Multiple   persons   interrogat-­‐‑
ed   by   the   infamous   Jon   Burge   and   other   officers   he   trained  
or   influenced   seek   damages   in   this   suit   under   42   U.S.C.  
§1983.  Between  1972  and  1991,  while  employed  by  Chicago’s  
police   force,   Burge   regularly   tortured   people   to   extract  
statements.   After   the   statute   of   limitations   for   prosecuting  
2                                                                No.  13-­‐‑3301  

Burge   about   that   misconduct   expired,   he   was   convicted   of  
lying  about  his  practices.  United  States  v.  Burge,  711  F.3d  803  
(7th  Cir.  2013).  Our  plaintiffs—Melvin  Jones  (who  died  early  
this  year;  his  estate  has  been  substituted),  Alnoraindus  Bur-­‐‑
ton,  Aubree  Dungey,  James  Freeman,  and  Sherrod  Tillis—all  
contend  that  Burge  or  his  henchmen  physically  abused  them  
during  interrogations.  
      This  suit  began  in  June  2011  with  Jones  as  the  sole  plain-­‐‑
tiff.   The   other   four   plaintiffs   were   added   in   2012.   By   then  
Burge  had  long  since  moved  from  the  police  force  to  the  de-­‐‑
fendant’s  dock.  The  last  interrogation  about  which  any  of  the  
five  plaintiffs  complains  occurred  in  2004,  and  the  statute  of  
limitations   for   §1983   actions   in   Illinois   is   only   two   years.  
Wallace   v.   Kato,   549   U.S.   384,   387   (2007).   The   last   adverse  
event  that  might  have  been  influenced  by  the  interrogations  
was   Freeman’s   conviction   in   February   2009,   more   than   two  
years   before   Jones   sued   (and   more   than   three   years   before  
Freeman  joined  the  suit).  Burton,  Dungey,  Freeman,  and  Til-­‐‑
lis   are   in   prison   following   convictions   for   serious   crimes;  
each   conviction   is   supported   by   evidence   independent   of  
confessions   induced   by   misconduct   during   interrogation.  
Jones,  who  was  arrested  and  interrogated  in  1982,  was  con-­‐‑
victed   the   next   year   of   murder,   but   that   conviction   was   re-­‐‑
versed  because  some  of  the  evidence  was  inadmissible.  Peo-­‐‑
ple  v.  Jones,  157  Ill.  App.  3d  1006  (1987).  Jones  was  retried  in  
1989  and  acquitted.  Yet  he  did  not  file  this  suit  until  22  years  
later.  The  district  court  dismissed  all  five  plaintiffs’  claims  as  
barred   by   the   statute   of   limitations.   2013   U.S.   Dist.   LEXIS  
133065  (N.D.  Ill.  Sept.  17,  2013).  
   The   judge   also   held   that   four   plaintiffs’   claims   (all   but  
Jones’s)  are  blocked  by  Heck  v.  Humphrey,  512  U.S.  477  (1994),  
No.  13-­‐‑3301                                                                 3  

because  they  remain  in  prison.  The  judge  did  not  recognize  
that,  if  Heck  governs,  then  these  plaintiffs’  claims  are  too  ear-­‐‑
ly,  not  too  late—for  Heck  holds  that  a  claim  that  implies  the  
invalidity   of   a   criminal   conviction   does   not   accrue,   and   the  
statute  of  limitations  does  not  begin  to  run,  until  the  convic-­‐‑
tion  is  set  aside  by  the  judiciary  or  the  defendant  receives  a  
pardon.   But   we   think   the   district   judge   wrong   about   Heck,  
because  he  did  not  take  account  of  the  rule  that  claims  based  
on  out-­‐‑of-­‐‑court  events,  such  as  gathering  of  evidence,  accrue  
as  soon  as  the  constitutional  violation  occurs.  That’s  because  
misconduct  by  the  police  does  not  (at  least,  need  not)  imply  
the  invalidity  of  any  particular  conviction.  See  not  only  Wal-­‐‑
lace  but  also,  e.g.,  Rollins  v.  Willett,  No.  14-­‐‑2115  (7th  Cir.  Oct.  
21,  2014);  Booker  v.  Ward,  94  F.3d  1052  (7th  Cir.  1996).  These  
decisions   deal   with   the   Fourth   Amendment’s   rule   against  
unreasonable   searches   and   seizures;   their   holdings   are  
equally   applicable   to   contentions   that   police   tortured   sus-­‐‑
pects   during   interrogation,   because   that   misconduct   is   ac-­‐‑
tionable  whether  or  not  a  suspect  confesses,  and  whether  or  
not  any  statement  is  used  in  evidence  at  trial.  
      To   the   extent   that   Burton,   Dungey,   Freeman,   and   Tillis  
may   be   arguing   that   police   violated   their   rights   by   giving  
false   testimony,   or   that   during   trial   prosecutors   withheld  
material   exculpatory   evidence   about   misconduct   during  
their  interrogations,  Heck  indeed  bars  relief  until  a  conviction  
is   set   aside.   The   district   court   must   modify   its   judgment   so  
that  any  claims  based  on  proceedings  in  court  are  dismissed  
without  prejudice  under  Heck.  Absolute  immunity  for  prose-­‐‑
cutors   and   witnesses,   see   Rehberg   v.   Paulk,   132   S.   Ct.   1497  
(2012);   Buckley   v.   Fitzsimmons,   509   U.S.   259   (1993),   would  
make  it  hard  for  these  plaintiffs  to  recover  damages  based  on  
the   conduct   of   the   trials   even   if   their   convictions   should   be  
4                                                                  No.  13-­‐‑3301  

vacated  some  day.  That  may  be  why  all  five  plaintiffs  stress  
the  injuries  they  say  they  suffered  at  the  hands  of  the  police  
before   judicial   proceedings   began.   Those   claims   are   unaf-­‐‑
fected   by   Heck   and   are   outside   the   scope   of   anyone’s   abso-­‐‑
lute  immunity.  
     Plaintiffs  excuse  their  delay  by  relying  on  what  they  call  
a   “continuing   violation   doctrine.”   Some   decisions,   issued  
before   Ledbetter   v.   Goodyear   Tire   &   Rubber   Co.,   550   U.S.   618  
(2007),   and   National   Railroad   Passenger   Corp.   v.   Morgan,   536  
U.S.   101   (2002),   concluded   that   when   a   given   person   com-­‐‑
mits  multiple  transgressions  against  the  same  victim,  the  pe-­‐‑
riod  of  limitations  runs  from  the  final  wrongdoing.  But  Mor-­‐‑
gan   rejected   that   understanding   for   the   category   of   wrongs  
that  it  called  “discrete  acts,”  such  as  a  failure  to  hire  or  pro-­‐‑
mote   someone.   Each   discrete   act—something   wrongful   in-­‐‑
dependent  of  other  events—carries  its  own  period  of  limita-­‐‑
tions,  the  Court  held,  536  U.S.  at  110–15,  contrasting  discrete  
acts   with   other   deeds,   such   as   on-­‐‑the-­‐‑job   harassment,   that  
are  wrongful  only  cumulatively.  Id.  at  115–21.  In  cumulative-­‐‑
violation   situations,   the   Court   held,   the   time   runs   from   the  
last  act.  See  also  Bass  v.  Joliet  Public  School  District  No.  86,  746  
F.3d   835,   839–40   (7th   Cir.   2014);   Turley   v.   Rednour,   729   F.3d  
645,  654–55  (7th  Cir.  2013)  (concurring  opinion).  
     Plaintiffs   allege   discrete   acts,   not   conduct   that   became  
wrongful   only   when   repeated.   Each   episode   of   torture   is   a  
completed   wrong,   so   each   carries   its   own   period   of   limita-­‐‑
tions.   See   also   United   States   v.   Kubrick,   444   U.S.   111   (1979),  
which  states  the  normal  federal  rule  that  a  claim  accrues  as  
soon  as  a  person  knows  both  the  fact  and  the  cause  of  an  in-­‐‑
jury.   Federal   rather   than   state   law   governs   the   accrual   date  
of  a  claim  under  §1983.  See  Wallace,  549  U.S.  at  388.  Anyway,  
No.  13-­‐‑3301                                                                  5  

even  before  Morgan  plaintiffs  could  not  have  invoked  a  “con-­‐‑
tinuing  violation  doctrine,”  because  Burge  and  the  other  de-­‐‑
fendants  did  not  torture  any  of  the  five  plaintiffs  repeatedly,  
over  spans  of  years.  What  plaintiffs  want  to  do  is  tack  differ-­‐‑
ent   victims’   periods   of   limitations   together,   so   that   if,   say,  
police  tortured  Freeman  in  2004  (as  he  alleges),  then  Burton,  
who   was   tortured   in   1989   and   whose   time   to   sue   had   ex-­‐‑
pired  in  1991,  would  have  his  claim  revived  and  be  allowed  
another  two  years  in  which  to  sue.  Plaintiffs  do  not  cite  any  
decision   holding   that   fresh   misconduct   with   respect   to   one  
person  allows  a  different  person  extra  time  to  sue.  Each  inju-­‐‑
ry   starts   a   victim-­‐‑specific   period   of   limitations.   (In   calling  
plaintiffs  victims,  and  saying  that  they  were  tortured,  we  ac-­‐‑
cept  the  complaint’s  allegations,  which  have  not  been  put  to  
the  test  and  may  or  may  not  be  true.)  
    Alleging  a  common  motive  or  conspiracy  does  not  avoid  
Morgan.   The   Supreme   Court   demonstrated   this   in   Lewis   v.  
Chicago,   560   U.S.   205   (2010).   A   city   administered   an   em-­‐‑
ployment  test  that  produced  a  list  with  disparate  impact  on  
minority   applicants,   then   hired   from   the   list   in   multiple  
waves  over  several  years.  This  court  concluded  that  a  single  
period  of  limitations  applies  to  everyone  hired,  or  not  hired,  
from   the   list,   but   the   Supreme   Court   concluded   that   each  
applicant  has  a  separate  claim  that  accrues  when  he,  in  par-­‐‑
ticular,  was  not  hired.  The  existence  of  one  practice  affecting  
multiple   applicants   did   not   imply   a   single   accrual   date,   the  
Court   held,   when   each   non-­‐‑hire   is   a   discrete   act.   That   ap-­‐‑
proach   is   equally   applicable   here.   (The   fact   that   all   defend-­‐‑
ants   are   state   actors   is   another   reason   why   a   claim   of   con-­‐‑
spiracy  is  unhelpful.  See  Fairley  v.  Andrews,  578  F.3d  518,  526  
(7th  Cir.  2009).)  
6                                                                  No.  13-­‐‑3301  

    Plaintiffs  have  a  fallback  position.  They  maintain  that  eq-­‐‑
uitable   tolling   excuses   the   belated   litigation.   Illinois   law  
supplies   the   statute   of   limitations,   and   state   tolling   rules  
govern   when   state   law   supplies   the   period   of   limitations.  
Shropshear   v.   Corporation   Counsel   of   Chicago,   275   F.3d   593,  
595–96   (7th   Cir.   2001).   Under   Illinois   law   a   person   who   in-­‐‑
vokes   a   tolling   doctrine   must   show   that   he   pursued   his  
rights  diligently.  See  Clay  v.  Kuhl,  189  Ill.  2d  603,  614  (2000);  
Williams  v.  Board  of  Review,  241  Ill.  2d  352,  372  (2011).  
     Plaintiffs  have  not  been  diligent  in  pursuit  of  their  rights.  
Jones   took   almost   30   years   to   sue,   Burton   took   23,   Dungey  
13,  Tillis  10,  and  Freeman  8.  All  five  plaintiffs  knew  from  the  
day   they   were   subjected   to   torture   that   they   had   been   in-­‐‑
jured,   and   by   whom.   Failure   to   appreciate   that   an   act   is  
wrongful  does  not  defer  the  claim’s  accrual  (that’s  the  hold-­‐‑
ing   of   Kubrick);   anyway,   none   of   the   plaintiffs   could   have  
been  in  doubt  on  that  score.  No  one  thinks  that  torture  dur-­‐‑
ing  interrogation  is  lawful.  
      Instead   of   contending   that   the   traditional   criteria   for   eq-­‐‑
uitable  tolling  apply,  plaintiffs  maintain  that  delay  should  be  
excused  because  they  are  confident  that,  had  they  sued  earli-­‐‑
er,   they   would   have   lost.   They   assert   that   Burge   and   other  
officers   would   have   committed   perjury   at   trial   and   that   ju-­‐‑
rors   would   have   believed   the   defendants.   Until   Burge’s  
criminal   conviction   (June   28,   2010)   litigation   would   have  
been  pointless,  plaintiffs  maintain.  That  is  questionable.  Re-­‐‑
ports   of   Burge’s   misconduct   were   circulating   publicly   by  
1990.   One   opinion   called   this   “common   knowledge”   by   the  
mid-­‐‑1990s.  United  States  ex  rel.  Maxwell  v.  Gilmore,  37  F.  Supp.  
2d  1078,  1094  (N.D.  Ill.  1999).  Burge  was  suspended  in  1991  
after   his   supervisors   concluded   that   he   had   tortured   sus-­‐‑
No.  13-­‐‑3301                                                                       7  

pects.   His   name   first   appeared   in   this   circuit’s   opinions   in  
1993,  the  year  the  Police  Department  fired  him,  when  we  re-­‐‑
ported   that   a   jury   had   found   that   he   violated   suspects’  
rights.  Wilson  v.  Chicago,  6  F.3d  1233  (7th  Cir.  1993).  In  2006  a  
Special  State’s  Attorney  released  a  report  stating  that  Burge  
and  his  colleagues  had  engaged  in  systematic  torture  of  sus-­‐‑
pects.  See  People  v.  Wrice,  2012  IL  111860  ¶¶41–43  (S.  Ct.  Ill.)  
(recounting   the   report’s   conclusions).   And   plaintiffs  
acknowledge  that  before  Burge’s  conviction  at  least  10  of  his  
victims  succeeded  in  obtaining  damages,  in  amounts  as  high  
as  $14.8  million.  
     Victims  of  injury  are  not  entitled  to  decide  for  themselves  
that  suit  would  be  futile  and  to  grant  themselves  extra  years,  
if  not  decades,  in  which  to  pursue  litigation.  They  must  file  
suit   and   try.   If   the   worst   occurs—if   the   defendants   commit  
perjury  and  pull  the  wool  over  the  eyes  of  judges  and  jurors  
alike—then  plaintiffs  will  lose.  But  the  worst  may  not  come  
to   pass.   As   the   preceding   paragraph   shows,   judges   and   ju-­‐‑
rors  have  been  onto  Burge  for  some  time.  Suppose,  however,  
that  a  dissembling  defendant  persuades  jurors  to  find  in  his  
favor.  If  later  developments  show  that  the  court  has  been  de-­‐‑
ceived,  a  district  judge  has  discretion  to  reopen  the  proceed-­‐‑
ings  under  Fed.  R.  Civ.  P.  60(b)(3)  if  fraud  on  the  court  is  un-­‐‑
covered   within   a   year,   or   60(b)(6)   if   information   discovered  
later  makes  it  inequitable  to  allow  the  judgment  to  stand.  In-­‐‑
deed,  Rule  60(d)(3)  provides  that  every  district  court  is  enti-­‐‑
tled,  independent  of  Rule  60(b),  to  “set  aside  a  judgment  for  
fraud  on  the  court”  no  matter  when  the  fraud  comes  to  light.  
Although   simple   perjury   does   not   allow   relief   under   Rule  
60(d)(3),   see   In   re   Golf   255,   Inc.,   652   F.3d   806,   809   (7th   Cir.  
2011),  a  cooperative  endeavor  by  multiple  police  officers  and  
8                                                                      No.  13-­‐‑3301  

their  lawyers  to  suppress  the  truth  might  do  so;  that  we  need  
not  decide.  
    Instead   of   trying,   plaintiffs   waited   on   the   sidelines   hop-­‐‑
ing  that  the  acts  of  others  would  tarnish  Burge’s  reputation  
and   make   a   suit   easier   to   win.   That   is   not   the   sort   of   dili-­‐‑
gence  required  to  establish  equitable  tolling.  
                                                                         AFFIRMED